      Case 3:14-cv-02346-JCS Document 554 Filed 04/22/21 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   7 West Figueroa Street, Suite 300
     PMB# 300059
 3   Santa Barbara, CA 93101
     Tel: (310) 598-3690, x.101
 4   Fax: (888) 975-1957
     mbendat@psych-appeal.com
 5
     ZUCKERMAN SPAEDER LLP
 6   D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7   485 Madison Avenue, 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (212) 704-4256
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10
     Attorneys for Plaintiffs and the Classes
11   (Additional Counsel on Signature Page)

12
                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
14
     DAVID AND NATASHA WIT, et al.,             Case No. 3:14-CV-02346-JCS
15                                              Related Case No. 3:14-CV-05337-JCS
                       Plaintiffs,
16
            v.                                  JOINT CASE MANAGEMENT
17
     UNITED BEHAVIORAL HEALTH,                  STATEMENT
18
                       Defendant.
19
20                                              Date:    April 30, 2021
     GARY ALEXANDER, et al.,                    Time:    2:00 p.m.
21                                              Judge:   Hon. Joseph C. Spero
                       Plaintiffs,
22          v.
23   UNITED BEHAVIORAL HEALTH,
24                     Defendant.
25

26

27

28
                                                              JOINT CASE MANAGEMENT STATEMENT
                                                         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
          Case 3:14-cv-02346-JCS Document 554 Filed 04/22/21 Page 2 of 5



 1           Pursuant to Civil Local Rule 16-10(d) and the Court’s February 1, 2021 Zoom Civil

 2   Minute Order (Wit ECF No. 530), Plaintiffs and Defendant, by and through their respective

 3   counsel, submit the following Joint Case Management Statement. The parties’ last Joint Case

 4   Management Statement was filed March 22, 2019. (ECF No. 419.) As set forth in Local Rule 16-

 5   10(d), the parties are reporting progress or changes since that statement.

 6   I.      Intervening Proceedings and Status

 7           The parties submitted briefs on remedies on May 3, June 14, and July 10, 2019 (ECF Nos.

 8   426, 429, 435), and supplemental briefs pursuant to the Court’s order regarding further remedies

 9   briefing (ECF No. 450) on May 15, June 15, and July 2, 2020 (ECF Nos. 451, 452, 455, 459,
10   460). The Court issued Further Findings of Fact and Conclusions of Law on August 6, 2020 (ECF

11   No. 469). The Court held a hearing on remedies on September 2, 2020, and on November 3, 2020

12   entered its Remedies Order (ECF No. 491) along with its order on UBH’s decertification motion

13   (ECF No. 490) and an amended summary judgment order (ECF No. 492). The Court appointed a

14   Special Master on January 27, 2021 (ECF No. 528), and entered judgment on February 1, 2021

15   (ECF No. 531). The Class Administrator issued the corresponding class notices in January and

16   February 2021. (See ECF No. 529 (Pls.’ Notice Regarding Mailing and Publication of Notices of

17   Partial Class Decertification).)

18           Plaintiffs filed their fee petition on November 24, 2020 (ECF No. 507); UBH responded

19   on January 15, 2021 (ECF No. 523); Plaintiffs replied on February 16, 2021 (ECF No. 535); and
20   with the permission of the Court, UBH filed a surreply brief on March 22, 2021 (ECF No. 549).

21           UBH appealed the injunction and final judgment; the appeals were consolidated by the

22   Court of Appeals on February 12, 2021. On February 12, 2021, the Court of Appeals granted

23   UBH’s motion to stay the reprocessing remedy pending appeal. The parties’ briefing on the

24   appeal will be complete June 2, 2021. The Court of Appeals has indicated a likelihood of

25   scheduling argument in August.

26   II.     Guideline and Fiduciary Duty Training

27           The Court’s remedies order provided that the trainings of UBH personnel required under

28   Sections IV.B.2.b & 2.c and IV.B.3.b and 3.c of the Remedies Order, regarding the third-party
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                      -1-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 554 Filed 04/22/21 Page 3 of 5



 1   clinical coverage guidelines and UBH’s fiduciary duties, respectively, be completed within 90

 2   days following the Court’s appointment of the Special Master. As set forth in the parties’

 3   Stipulation and [Proposed] Order Extending Deadline to Complete Training, (ECF No. 552),

 4   upon the Special Master’s appointment, the parties met and conferred and made lengthy

 5   submissions to the Special Master addressing UBH’s proposed training materials and setting forth

 6   the parties’ respective positions on those materials.

 7          On March 25, 2021, the parties informed the Special Master that in lieu of UBH

 8   conducting the training in-house, using UBH’s proposed internal training materials, they had

 9   agreed that the Guideline Trainings would be conducted by the American Society of Addiction
10   Medicine (“ASAM”), the American Association for Community Psychiatry (“AACP”), and the

11   American Academy of Child & Adolescent Psychiatry (“AACAP”). Because the ASAM Criteria

12   and LOCUS trainings will be conducted in part through live trainings, and because of the large

13   number of individuals to be trained—approximately 1,245 in total—and limitations on ASAM’s

14   and AACP’s capacity to conduct the live trainings, ASAM and AACP stated that they would need

15   until August 31, 2021 (for ASAM) and September 30, 2021 (for AACP) to complete the trainings

16   for all required personnel. Accordingly, the parties requested that the deadline for completing

17   those trainings be extended to September 30, 2021, and on April 19, 2021, the Court issued an

18   order approving that request (ECF No. 553).

19           The parties also have made substantial progress working toward a plan for conducting the
20   fiduciary duty trainings under the Remedies Order. The parties have agreed that most of the

21   approximately 1,335 personnel to receive fiduciary duty training will receive the training

22   asynchronously. UBH submitted proposed content on March 4; Plaintiffs proposed revisions to

23   the training content on March 23; UBH proposed further revisions on April 9; and Plaintiffs

24   proposed further revisions on April 21. The Special Master will be deciding any remaining open

25   issues regarding the content of that training. The parties have also agreed that UBH’s peer

26   reviewers and senior and executive management will receive live trainings, conducted jointly by

27   Professor Colleen E. Medill of the University of Nebraska College of Law and Professor Donald

28   T. Bogan of the College of Law of the University of Oklahoma. The parties disagree whether the
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                      -2-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 554 Filed 04/22/21 Page 4 of 5



 1   peer reviewers and senior and executive management will also need to complete the

 2   asynchronous training, and are discussing that issue with the Special Master. In any event, the

 3   parties are confident that the fiduciary duty trainings can also be completed well before

 4   September 30, 2021, particularly because the vast majority of the individuals to be trained will do

 5   so through an interactive asynchronous program, rather than through live trainings.

 6          The parties and the Special Master have also discussed generally the going-forward

 7   training protocol for new personnel who join UBH and recurring training for existing personnel.

 8   They agree that the priority is implementation of training for the 1,300-plus current personnel to

 9   be trained, and that the up-front training protocol will impact the going-forward training protocol.
10   For example, Plaintiffs have proposed that new personnel receive the same third-party guideline

11   trainings being implemented for current personnel, and assert that the third-party associations will

12   also be well positioned to conduct any recurring trainings for existing personnel. Plaintiffs and

13   UBH will meet and confer on this issue. In addition, the asynchronous fiduciary duty training,

14   once finalized, will be available to be completed by new peer reviewers and care advocates.

15   III.   Injunction Implementation

16          In addition to oversight of the guideline and fiduciary trainings (described above) and

17   reprocessing (which has been stayed), the Court also appointed the Special Master to “oversee

18   and verify UBH’s compliance with [the Remedies] Order.” (ECF No. 491 (Remedies Order) at

19   98; see also ECF No. 528 (Appointment Order) at 8.) In submissions made to the Special Master
20   on March 4 and 23, 2021, Plaintiffs identified a number of areas in which they contend UBH has

21   not faithfully implemented the ASAM Criteria, LOCUS, CASII and ECSII, per Remedies Order §

22   IV.B.1 (ECF No. 491 at 96-98). UBH denies Plaintiffs’ assertions, and UBH submitted a

23   response to the Special Master on the subject on April 9, 2021, to which Plaintiffs are in the

24   process of preparing a further response. The parties will work with the Special Master to address

25   any outstanding disputes regarding UBH’s implementation of the ASAM Criteria, LOCUS,

26   CASII, and ECSII, and the Special Master has indicated that this may include a hearing in which

27   the clinical consultants assist the Special Master. (See ECF No. 546 (Order Granting Special

28   Master’s Application For Leave To Engage Psychiatric Consultants).)
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                      -3-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 554 Filed 04/22/21 Page 5 of 5



 1

 2   Respectfully Submitted:

 3
      Dated: April 22, 2021                                 ZUCKERMAN SPAEDER LLP
 4
                                                                /s/ Caroline E. Reynolds
 5
                                                                  Caroline E. Reynolds
 6                                                                  Adam Abelson
 7                                                              PSYCH-APPEAL, INC.
                                                                   Meiram Bendat
 8
                                                                 Attorneys for Plaintiffs
 9
      Dated: April 22, 2021                                  CROWELL & MORING LLP
10
                                                                 /s/ Jennifer S. Romano
11
                                                                   Jennifer S. Romano
12                                                                    April N. Ross
                                                                   Nathaniel P. Bualat
13                                                                   Andrew Holmer
14                                                 Attorneys for Defendant United Behavioral Health
15

16
                                             ATTESTATION
17
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
18
     filing of this document has been obtained from the other signatories.
19
20    Dated: April 22, 2021                                     /s/ Caroline E. Reynolds
                                                                  Caroline E. Reynolds
21

22

23

24

25

26

27

28
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                     -4-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
